Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                     Nos. 3D20-1235 & 3D20-1236
                Lower Tribunal Nos. 18-23904 & 18-23897
                          ________________


                               Jack Stone,
                                  Appellant,

                                     vs.

    Elizabeth Helen Germann and Peter Edward Germann,
                                 Appellees.



      Appeals under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Michaelle Gonzalez-Paulson, Judge.

     Jack Stone, in proper person.

     Elizabeth Helen Germann and Peter Edward Germann, in proper
persons.

Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Upon consideration of the initial brief, and finding no preliminary basis

for reversal has been demonstrated, the order below is summarily affirmed

pursuant to Florida Rule of Appellate Procedure 9.315(a).

     Affirmed.




                                     2